Appeal from order of the Supreme Court, Kings County, dated June 21, 1968, dismissed. No appeal lies from an order denying reargument. Two orders of the Supreme Court, Kings County, one dated December 7, 1967 and the other dated May 21, 1968, affirmed. In our opinion, no disposition has been made as yet by the Criminal Term of appellant’s March 6, 1967 petition and that court should proceed to pass on the legal sufficiency of the claims made therein. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.